Title: To George Washington from William Pearce, 17 January 1796
From: Pearce, William
To: Washington, George


          
            Sir
            Mount vernon Jany 17th 1796
          
          I Receved your Letter of the 10th Inst. wharein you Say you have not Receved any Letter or the Reports as Usual.
          I cannot Account for thare not Giting To you, If the post Got In—for I Sent them To the post office In Time by peter and he sais he Delivered them thare.
          Mr Devenport Is dead he died this Morning. he was taken Sick on the friday week Before. but on the Monday he Seemd to Git better and appeared to be mending till wednesday Night and then he was struck with a Voiling pain In his breast—which Could not be removd. It is an unluckey Circomstance as it hapened at a time whin we had a good head of water and was Giting on with Grinding our wheat but I have put My son In the mill with Ben and have kept her going as well as I Could and Mr Smith the Flour Inspecter has been so kind as to Come down and See that th[e] mill was In good order and assisted In dessing & hanging the stone—and he has Sent Down one of the Deputy Inspectors who he sais Is good millar and Undestands the Business well—and he will remain for some time Till I Can have an oppertunity of Giting a millar. If any should be to be had here I shall only Ingage them for a short Time Till I Can heare from you—I think you will have a better oppertunity of Giting one that will answear your purpose than I Can have here—I had Given Mr Devenport 600 wt of pork at Killing Time—he was to have had some Beef—but that was not deliverd to him—Is Mrs Devenport to keep the pork or what Is to be done with her? Mr Devenport had Receved all his wages and somethi⟨ng⟩ more—his wife and Children will be In a most Destressed Situation and what will done with them I know not.
          The price of Flour Is not more than 10 Dollars and I am Told not much sold at that. I am with The Greatest Respect Sir your Humble Servt
          
            William Pearce
          
        